IN THE SUPREME COURT OF THE STATE OF NEVADA


TENKASI VISWANATHAN,                                      No. 83836
                   Appellant,
               vs.
BOARD OF TRUSTEES OF THE                                  FILE
CLARK COUNTY SCHOOL DISTRICT;
DR. EDWARD GOLDMAN IN HIS                                 JAN 2 8 2022
OFFICIAL AND INDIVIDUAL
CAPACITY; AND LOUIS MARKOUZIS
IN HIS OFFICIAL AND INDIVIDUAL
CAPACITY
                   Res • ondents.

                      ORDER DISMISSING APPEAL

            This is a pro se appeal from a district court final judgment.
Eighth Judicial District Court, Clark County; Joseph Hardy, Jr., Judge.
            Review of the notice of appeal, docketing statement, and other
documents before this court reveals a jurisdictional defect. Appellant
prematurely filed the notice of appeal in the district court after the filing of
a timely tolling motion, see NRAP 4(a)(4), but before that motion was
formally resolved in a written district court order. To date, it appears the
tolling motion remains pending in the district court. As this court lacks



      'It appears from the district court minutes that the district court
orally denied the tolling motion on January 5, 2022. However, a minute
order is insufficient to resolve the motion. See State, Div. of Child and
Family Serv's v. Eighth Judicial Dist. Court, 120 Nev. 445, 454, 92 P.3d
1239, 1245 (2004) ("[D]ispositional court orders that are not administrative
in nature, but deal with the procedural posture or merits of the underlying
controversy, must be written, signed, and filed before they become
effective).




                                                               0 2. g ct
                jurisdiction to consider a premature notice of appeal, NRAP 4(a)(6) (A
                premature notice of appeal does not divest the district court of
                jurisdiction."), this court
                             ORDERS this appeal DISMISSED.2




                                                                 , J.
                                          Silver


                                              , J.
                Cadish                                   Pickering




                cc:   Hon. Joseph Hardy, Jr., District Judge
                      Tenkasi Viswanathan
                      Clark County School District Office of The General Counsel
                      Olson, Cannon, Gormley, & Stoberski
                      Eighth District Court Clerk




                      Appellant may file a new notice of appeal once the district court has
                      2

SUPREME COURT   entered a written order resolving the tolling motion, if deemed warranted.
         OF
      NEVADA


lo) I 947A
                                                     2